Citation Nr: 1528106	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  15-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to May 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2012, the Veteran filed an increased rating claim for his PTSD.  This claim was denied in the above-referenced February 2013 rating decision.  The Veteran did not file a notice of disagreement to this rating decision.  However, VA regulations, specifically 38 C.F.R. § 3.156(b), provides that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

In May 2013, within one year of the February 2013 rating decision, a March 2013 VA mental health evaluation was associated with the Veteran's Virtual VA claims folder.  There is no dispute that the mental health evaluation associated with the Virtual VA claims folder is new and material as the evaluation documents the severity of the Veteran's PTSD symptoms.  Furthermore, the evaluation was not of record at the time of the February 2013 rating decision.  As new and material evidence was received within a year of the February 2013 rating decision, this mental health evaluation must be considered as part of the original claim which prompted that decision.  38 C.F.R. § 3.156(b).  Thus, the February 2013 rating decision is not final.

The RO accepted a statement from the Veteran in March 2014 as a claim for an increased rating, which was denied in July 2014.  The Veteran timely appealed.  However, as the February 2013 rating decision is not final for the reasons stated above, the period on appeal reaches back to the April 2012 claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has contended that he is unable to secure and follow substantially gainful employment due to his service-connected PTSD.  Indeed, the record reveals that the Veteran was last employed as a truck driver in 1998.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  The Board observes that the Veteran filed a formal claim of entitlement to TDIU in September 2014 which was denied in a rating decision dated December 2014.  The Veteran filed a timely notice of disagreement in January 2015 which the RO has acknowledged receipt of.  However, the Board will consider the Veteran's TDIU claim as part and parcel of his increased rating claim based on the Court's holding in Rice.  

The Board observes that the Veteran's only service-connected disability is PTSD, and he was provided a VA examination for the PTSD most recently in March 2014.  Crucially, the VA examiner did not address the functional impact of the Veteran's PTSD on his employability.

The Board further notes that the claim of entitlement to an increased disability rating for service-connected PTSD is inextricably intertwined with the claim of entitlement to TDIU.  In other words, development of the Veteran's claim for entitlement to TDIU may impact his increased disability rating claim as occupational impairment is included in the rating criteria for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Additionally, as the TDIU examination will assess the Veteran's functional impairment due to the PTSD, the Board finds that he should be provided with a VA examination for the PTSD on remand.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the current symptoms and severity of his service-connected PTSD.  The Virtual VA and VBMS claims folders must be made available to the examiner, and the examiner must specify in the examination report that the Virtual VA/VBMS records have been reviewed.
  
All tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to elicit a history from the Veteran regarding the highest level of education reached, any specialized work training, and his work history.  Then, the examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected PTSD as related to the Veteran's ability to perform activities required in various occupational situations.  

2. Review the claims file to ensure that all of the requested development is completed, and arrange any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




